  Case: 2:20-cv-03068-MHW-EPD Doc #: 1 Filed: 06/16/20 Page: 1 of 6 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO

MILTON RUDI,                                      :

               Plaintiff,                         :         Civil Action No. 2:20-cv-3068

vs.                                               :

LESLIE H. WEXNER, et al.,                         :

               Defendants.                        :

                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1441(a), (b) and 1446,

defendant Leslie H. Wexner hereby removes the above-captioned action (the “Action”) from the

Court of Common Pleas, Franklin County, Ohio, to the United States District Court for the

Southern District of Ohio. This action is removable under 28 U.S.C. § 1441(a) and (b) because

the amount in controversy exceeds $75,000, complete diversity of citizenship exists between the

plaintiff and defendants in the Action, and no citizen of the State of Ohio has been “properly

joined and served as [a] defendant” in the Action. As grounds for removal, Mr. Wexner provides

the following plain statement of the grounds for removal together with all process, pleadings, and

orders served in this action, pursuant to 28 U.S.C. §1446(a).

       1.      On May 19, 2020, plaintiff Milton Rudi (“Plaintiff”) filed the Action in the Court

of Common Pleas, Franklin County, Ohio, where said action is now pending under the above-

captioned title. A true and accurate copy of the Complaint filed in the Action is attached as

Exhibit A.

       2.      A copy of the Clerk’s Original Case Schedule is attached as Exhibit B.

       3.      A copy of the request for service via ordinary mail upon Leslie H. Wexner, L

Brands, Inc., David T. Kollat and Edward Razek is attached as Exhibit C.
  Case: 2:20-cv-03068-MHW-EPD Doc #: 1 Filed: 06/16/20 Page: 2 of 6 PAGEID #: 2




       4.      Copies of the summons issued to Leslie H. Wexner, L Brands, Inc., David T.

Kollat and Edward Razek are attached as Exhibit D.

       5.      A copy of the docket for the Action (as of June 16, 2020) is attached as Exhibit E.

       6.      The Action purports to assert claims for breach of fiduciary duty against Messrs.

Wexner, Razek, and Kollat, all of whom are either current or former members of the L Brands,

Inc. (“L Brands”) Board of Directors or former L Brands executive officers, in connection with

allegations of hostile work environment and sexual harassment at Victoria’s Secret, an L Brands

subsidiary.   The Complaint, which purports to proceed derivatively, names L Brands as a

nominal defendant.

       7.      On information and belief, Plaintiff Rudi is a citizen of the State of Missouri. See

Exhibit A.

       8.      Defendant Leslie H. Wexner is a citizen of Ohio.

       9.      Defendant Edward Razek is a citizen of Ohio.

       10.     Defendant David T. Kollat is a citizen of Florida.

       11.     Defendant L Brands is a Delaware corporation with its principal place of business

in the State of Ohio. It is therefore a citizen of Delaware and Ohio. See 28 U.S.C. § 1332(c).

       12.     Complete diversity therefore exists as to Plaintiff, on the one hand, and the

Defendants, on the other.

       13.     The amount in controversy in this Action exceeds the sum or value of $75,000,

exclusive of interest and costs. The Complaint alleges that as a result of defendants’ alleged

failure to perform their fiduciary duties, L Brands has sustained significant damages, including

the diminution of value of Victoria’s Secret, the costs incurred in trying to sell Victoria’s Secret,




                                                 2
  Case: 2:20-cv-03068-MHW-EPD Doc #: 1 Filed: 06/16/20 Page: 3 of 6 PAGEID #: 3




and compensation allegedly wrongfully paid to directors and officers engaged in alleged

misconduct.

       14.     This Court therefore has jurisdiction of this Action pursuant to 28 U.S.C. §1332,

and this action therefore may be removed to this Court pursuant to 28 U.S.C. §1441(a), because

there is complete diversity of citizenship between the parties and the amount in controversy in

this action exceeds the sum of Seventy Five Thousand Dollars ($75,000.00), exclusive of

interests and costs.

       15.     No Defendant that is a citizen of the State of Ohio has been properly served in this

Action. Plaintiff had a copy of the summons and Complaint issued to each Defendant via

ordinary mail, which is not a permitted form of service under Ohio Rules of Civil Procedure 4.1;

service was neither attempted nor completed via process authorized by the Ohio Rules of Civil

Procedure.

       16.     Therefore, no Defendant that is a citizen of Ohio has been “properly joined and

served” in the Action. 28 U.S.C. § 1441(b)(2). Accordingly, the Action is removable to this

Court pursuant to 28 U.S.C. §§ 1441(a) and 1446.

       17.     Specifically, the “forum-defendant rule” found in 28 U.S.C. § 1441(b)(2), which

is a procedural rule and not a jurisdictional one, is inapplicable. Every Court of Appeals to

consider the meaning of “properly joined and served” under 28 U.S.C. § 1441(b)(2) has held that

under the plain and unambiguous language of the statute, removal can be effectuated if a

defendant seeks removal before any forum defendant is served. See Texas Brine Co., L.L.C. v.

Am. Arbitration Ass’n, Inc., 955 F.3d 482, 486 (5th Cir. 2020) (“By its text . . . Section

1441(b)(2) is inapplicable until a home-state defendant has been served in accordance with state

law; until then, a state court lawsuit is removable under Section 1441(a) so long as a federal




                                                3
  Case: 2:20-cv-03068-MHW-EPD Doc #: 1 Filed: 06/16/20 Page: 4 of 6 PAGEID #: 4




district court can assume jurisdiction over the action.”); Gibbons v. Bristol-Myers Squibb Co.,

919 F.3d 699, 707 (2d Cir. 2019) (same); Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902

F.3d 147, 154 (3d Cir. 2018) (same). Only one district court within this district has addressed

the language of 28 U.S.C. § 1441(b)(2) and that decision pre-dated the decisions by the Courts of

Appeals cited above. See Plymouth v. Dimension Serv. Corp., No. 2:17-CV-130, 2017 WL

726943, at *1 (S.D. Ohio Feb. 24, 2017), report and recommendation adopted sub nom.

Champion Chrysler Plymouth v. Dimension Serv. Corp., No. 2:17-CV-130, 2017 WL 1276727

(S.D. Ohio Apr. 6, 2017). While the court remanded that case to state court, it recognized the

“disarray” among district courts as to whether removal under 28 U.S.C. § 1441(b)(2) could be

effectuated where an action names forum defendants. Id. at *3. At the time, no Court of

Appeals had weighed in on this issue. Based upon research results, it appears no district court

within the Sixth Circuit has had occasion to address removal under 28 U.S.C. § 1441(b)(2) since

the above-cited decisions by the Second, Third, and Fifth Circuits.        Several commentators

believe the Sixth Circuit approved such removals in McCall v. Scott, 239 F.3d 808, 813 n.2 (6th

Cir. 2001).

       18.     A copy of the Complaint filed in the Action was delivered to Mr. Wexner’s

business office on June 4, 2020 via ordinary mail. This notice of removal is filed within thirty

(30) days of receipt by Defendant of the Complaint. Removal is therefore timely pursuant to 28

U.S.C. § 1446(b).

       19.     Because the other Defendants have not been properly served in this Action, they

do not need to consent to removal. See Hicks v. Emery Worldwide, Inc., 254 F. Supp. 2d 968,

973 n.4 (S.D. Ohio 2003) (“There are three exceptions to the general rule that all defendants join

or consent to the removal . . . [one of which applies when] the non-joining defendant has not




                                                4
  Case: 2:20-cv-03068-MHW-EPD Doc #: 1 Filed: 06/16/20 Page: 5 of 6 PAGEID #: 5




been served with service of process at the time the removal petition is filed.”) (citing 28 U.S.C. §

1441(c)). Nor does L Brands as a nominal defendant need to consent to removal. See id.

(recognizing that another exception applies when “the non-joining defendant is merely a nominal

or formal party”). Nevertheless, Defendants Razek and Kollat consent to removal.

       20.     Pursuant to 28 U.S.C. § 1446(d), Mr. Wexner will promptly file a copy of this

Notice of Removal with the Clerk of the Court of Common Pleas, Franklin County, Ohio and

will give written notice of the filing of this Notice of Removal to Plaintiff. A copy of the Notice

of Filing of Notice of Removal is attached as Exhibit F.

       21.     Mr. Wexner has not filed any responsive pleading or motion in the Action. The

time in which Mr. Wexner is required by the laws of the State of Ohio to answer or otherwise

move against the complaint has not commenced, let alone elapsed. By filing this Notice of

Removal, Mr. Wexner does not waive any defense available to him including, but not limited to,

any objections to service of process, personal jurisdiction or venue, and reserves all rights and

waives none, including but not limited to the right to bring a motion to dismiss the claims in the

Action under Rule 12 of the Federal Rules of Civil procedure.

       22.     Mr. Wexner reserves the right to amend or supplement this Notice of Removal.

       Accordingly, Mr. Wexner respectfully requests that this Action proceed before this Court

as an action properly removed from the Court of Common Pleas, Franklin County, Ohio to the

United States District Court for the Southern District of Ohio.




                                                 5
  Case: 2:20-cv-03068-MHW-EPD Doc #: 1 Filed: 06/16/20 Page: 6 of 6 PAGEID #: 6




Dated: June 16, 2020                              Respectfully submitted,

                                                  /s/ Marion H. Little, Jr.
                                                  John W. Zeiger (0010707)
                                                  Marion H. Little, Jr. (0042679)
                                                  Matthew S. Zeiger (0075117)
                                                  ZEIGER, TIGGES & LITTLE LLP
                                                  3500 Huntington Center
                                                  41 South High Street
                                                  Columbus, Ohio 43215
                                                  (614) 365-9900
                                                  (Fax) (614) 365-7900
                                                  zeiger@litohio.com
                                                  little@litohio.com
                                                  zeigerm@litohio.com

                                                  Attorneys for Defendant
                                                  Leslie H. Wexner

                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was filed electronically

with the Clerk of Court using the CM/ECF system this 16th day of June, 2020, and served via

email upon the following:

                            Geoffrey M. Johnson, Esq.
                            Scott+Scott Attorneys At Law LLP
                            12434 Cedar Road, Suite 12
                            Cleveland Heights, OH 44106

                            Counsel for Plaintiff Milton Rudi


                                                  /s/ Marion H. Little, Jr.
                                                  Marion H. Little, Jr. (0042679)




                                              6
